DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-6 are pending. 
3.	Applicant’s election without traverse of Group I (claims 1-3 and 6) in the reply filed on September 10, 2021 is acknowledged.
4.	Claims 4-5 remain withdrawn as being drawn to a non-elected invention.
5.	Claims 1-3 and 6 are examined.
6.	All objections and rejections not set forth below are withdrawn. 
Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
Claim Objections
8.	In claims 1 and 2, the phrase “at least 95% identical” should be amended to recite, for example, “having at least 95% identity,” to clearly refer to sequence identity.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 2, the term “of natural origin” renders the claims indefinite.  The term is not defined in the specification and one of ordinary skill in the art would not be readily informed of its meaning in the context of the instant clams.  For example, claim 2 recites “an endogenous gene encoding an HSL protein of natural origin.”  If the recited gene and the encoded protein are endogenous to the plant, it is unclear how it could be not of natural origin, and consequently, it is unclear what structural or functional limitations, if any, the term imparts to the encoded protein.  Similarly, in claim 1, it is unclear which limitations the term introduces beyond the recited sequence identity.  The metes and bounds are unclear.  Because claims 3 and 6 depend from claims 1 or 2 and fail to recite additional limitations overcoming the indefiniteness, their metes and bounds are unclear as well. 
Claim Interpretation
11.	The following is noted with regard to claim interpretation.  The term “artificially introduced,” in claims 1 and 2, is interpreted as a product-by-process limitation that does not affect the structure of the mutant HSL protein that the terms refers to.  The structure of said mutant is thus determined only by the presence of the recited substitution or substitutions.  See MPEP 2113; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 1-3 and 6 remain rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US Patent Publication 2015/0047066; published 12 February 2015) in view of Zhang et al (US Patent Publication 2016/0208243; published 21 July 2016).  This rejection has been modified in view of Applicant’s amendments to the claims. Applicant’s arguments submitted on July 29, 2022 were fully considered but they are not persuasive. 
The claims are drawn to a method of producing an HSL protein with increased catalytic activity to oxidize a 4-HPPD inhibitor comprising expressing a mutant HSL protein having at least 95% sequence identity to SEQ ID NO: 4, and comprising a substitution at an amino acid at a position corresponding to position 140 of SEQ ID NO: 4, wherein the substitution is to a basic amino acid, including histidine, wherein said mutant is of natural origin and wherein the substitution is artificially introduced.  The claims are drawn to a method for producing a plant with increased resistance to 4-HPPD inhibitor, comprising a step of mutating, in a plant cell, an endogenous gene encoding an HSL protein. 
Kato et al teach two polypeptide sequences – one that provides resistance to 4-HPPD herbicide (SEQ ID NO: 2) and one that is more sensitive to 4-HPPD inhibitor herbicides (SEQ ID NO: 17), and provides lower tolerance thereto.  Kato et al teach providing 4-HPPD herbicide resistance to a plant by introducing a sequence encoding SEQ ID NO: 2 or a sequence that encodes SEQ ID NO: 17 with at least 10 substitutions (claims 1 and 3). 
Kato et al compare the two sequences and provide the amino acid changes that between the HIS1 and HSL1 sequences. Fig. 19 shows that position 141 of SEQ ID NO: 2 is a Histidine. Position 141 of SEQ ID NO: 2 of Kato et al is an equivalent position to position 140 of instant SEQ ID NO: 4. Additionally, instant SEQ ID NO: 4 shares 100% identity with Kato SEQ ID NO: 17 and shares 88.4% identity with Kato et al’s SEQ ID NO: 2.
Kato et al teach expression constructs and transforming plants with a nucleotide sequence encoding SEQ ID NO: 2.  Kato et al teach rice cultivar Kanto 239 (which endogenously comprises SEQ ID NO: 17) transformed to express SEQ ID NO: 2 (Figures 3-5; [0108], Kato further teaches that other species including barley, sorghum, and corn have genes with high homology to HIS1 [0012]. 
Kato et al teach that plants that have an insertion or deletion from the 4th to 5th exon exhibit susceptibility to 4-HPPD inhibitors, and therefore, suggest that repressing HIS1 contributes to the susceptibility of the plant ([0013]; [0235-0236]). Kato further teaches “Once obtaining information on such DNA base sequences in the current state of the art, those skilled in the art could modify the base sequences in various ways to produce a mutation gene encoding a protein having an activity of providing a plant with resistance to a 4-HPPD inhibitor.  Moreover, in nature also, a base sequence may be mutated” [0112].
Kato et al teach as follows: “By comparing the determined base sequence of the detection target DNA of the present invention or the expression control region in the test plant with the base sequence (for example, SEQ ID NO: 1, SEQ ID NO: 16) of 4-HPPD inhibitor-resistant cultivars or the base sequence (for example, SEQ ID NO: 15) of 4-HPPD inhibitor-susceptible cultivars, whether the test plant has resistance or susceptibility to a 4-HPPD inhibitor can be evaluated” [0171].
Kato et al teach that “the HIS1 gene is mainly expressed in leaves, while the homologous genes on chromosome 6 are mainly expressed in roots and maturing seeds. For this reason, it is thought that although the proteins encoded by the homologous genes on chromosome 6 potentially have an activity of providing a plant with resistance to a 4-HPPD inhibitor, the effect may not be exhibited because the expression level in leaves is low” [0240].
Kato et al teach that HSL1 provides tolerance to 4-HPPD inhibitor [0245]. However, the level of tolerance is lower than exhibited by HIS1 (Figures 12-15, Example 2, [0226]; Example 5).  Kato et al teach that “although the tolerance level was low, the HSL1 gene was a DNA encoding a protein having an activity of providing a plant with resistance to a 4-HPPD inhibitor, similar to the HIS1 gene” (paragraph [0245]).  
Regarding the regeneration limitation of claim 2, Kato teaches that the transgenic plant cell is capable of regenerating into a plant (claim 2), a plant regenerated from the plant cell (claim 3), and as part of the method to make a transgenic plant, regenerating a plant from the transformed plant cell (claim 6).  Kato et al teach that mutations to an endogenous base sequence can be made by one of ordinary skill in the art (paragraph [0012], for example).
Kato et al do not expressly teach modifying an endogenous HSL1 by substituting an amino acid at the relative position 141 with a basic amino acid, such as histidine. 
Making targeted mutations to an endogenous gene sequence was well-known and routine in the art. For example, Zhang et al teach the CRISPR/Cas9 method.  Zhang et al teach using the CRISPR technology to modify a specific target sequence in a target locus in the genome [0010]. Methods for utilizing CRISPR enzymes are provided throughout – specifically [0012-0016].  Zhang et al teach that the target locus may be within a cell and that the cell may be a rice cell [0021, 1060].
At the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to use the mutagenesis method of Zhang et al to introduce into the HSL1 gene taught by Kato et al mutations that correspond to the differences between HSL1 and HIS1, including a histidine at position 140 of SEQ ID NO: 17.  One would have been motivated to do so because Kato et al teach that HIS1 has higher activity and provides higher levels of tolerance than HSL1.  One would have expected the resultant polypeptide to have at least some increase in the level of activity as compared to the native HSL1 sequence. 
It would have required no more than routine experimentation and ordinary skill to target the HSL1 sequence and provide the HIS1 mutations to the sequence as methods for doing so were common in the art (see Kato et al comparing homologous sequences from rice to determine whether the plant is sensitive or resistant and further teaches that providing mutations to a sequence in the genome was within the skill of one in the art; see also Zhang teaching CRISPR to target and modify endogenous sequences). Therefore, one would have a reasonable expectation of success of mutating the HSL1 sequence of Kato et al using the known CRISPR method of Zhang to increase the activity of HSL1.  
Response to Arguments. 
Applicant argues as follows: “Although Kato et al., in paragraph [0112], provides a generic disclosure that mutants of SEQ ID NO: 17 can be made; and recites exemplary ranges of how many amino acids may be changed - Applicant respectfully submits that this disclosure would not have prompted persons of ordinary skill in the art to modify Kato’s SEQ ID NO: 17 (or a naturally-occurring mutant thereof) by specifically selecting position 140 and substituting it with a basic amino acid (see Claims 1 and 2 - “a basic amino acid that has been artificially introduced ...”). In other words, even if arguendo persons of ordinary skill in the art had looked to this generic suggestion in paragraph [0112] of Kato et al. to mutate 10 or less residues in SEQ ID NO: 17 - they still would have had no reason to specifically select position 140. Similarly, although the Examiner previously asserted that persons of ordinary skill in the art would have been prompted to modify Kato’s SEQ ID NO: 17 to contain corresponding residues from Kato’s SEQ ID NO: 2, Applicant respectfully notes that this still represents a large number of differences; and again, they still would have had no reason to specifically select position 140 therefrom” (pages 6-7 of the Remarks).  
Applicant argues that “Claims 1 and 2 are amended herewith to recite that: the mutant HSL protein is a mutant of an HSL protein of natural origin; the HSL protein of natural origin comprises an amino acid sequence at least 95% identical to the amino acid sequence of any one of SEQ ID NOs: 4, 8, 10, 12, 14, 16, 18, 20 and 22; and the mutant HSL protein comprises an amino acid substitution with a basic amino acid that has been artificially introduced at the position corresponding to position 140 of SEQ ID NO: 4.  That is, Claims 1 and 2 recite that an amino acid substitution is artificially introduced (i.e., the substitution has not occurred naturally, but the sequence has been engineered to contain the substitution) at the position corresponding to position 140 of SEQ ID NO: 4 in the HSL protein sequence of natural origin (which has at least 95% identity to the amino acid sequence of any one of SEQ ID NOs: 4, 8, 10, 12, 14, 16, 18, 20 and 22). As discussed above, Kato et al neither discloses nor even remotely suggests specifically selecting the position corresponding to position 140 of SEQ ID NO: 4 in a naturally-occurring HSL protein sequence, then artificially introducing a substitution with a basic amino acid at that position” (page 7 of the Remarks). 
Applicant’s argument is not found to be persuasive, as it is not commensurate with the scope of the claims.  There is no dispute that Kato et al do not teach that the substitution at position 140 of the HSL1 alone is sufficient to confer the desired activity to the HSL1 protein.  The claims, however, are not limited to that substitution. 
The open-ended language of claim 1, due to the use of the transitional term “comprises,” will encompass any mutant of an HSL1 protein, wherein said protein (not the resultant mutant) has 95% sequence identity to SEQ ID NO: 4 and wherein the resultant mutant, in addition to a basic amino acid substitution at position 140, could comprise any number of additional substitutions relative to the wild-type HSL1, so long as the mutant has at least 95% identity to SEQ ID NO: 4 and “increased catalytic activity” to an HPPD inhibitor.   
The motivation to modify HSL1 would have been derived from the teachings of Kato et al, who expressly suggest modifying the proteins of their invention, including HSL1 (see claim 1, paragraph [0112], for example), and who teach the amino acid differences between HIS1 and HSL1, which include a histidine in HIS1 at a position corresponding to position 140 of the HSL1.  The motivation would have also been derived from the fact that while the wild-type HSL1 is not as active as HIS1, it does provide when exogenously expressed in rice (Example 5). 
Regarding the argument directed to the requirement that the mutant HSL1 gene be of natural origin, it is not found to be persuasive.  The HSL1 gene of Kato et al, is in fact, naturally occurring.  In addition, Kato et al suggest mutating endogenous HIS1 and HSL1 genes, thus making obvious the artificial introduction of mutations in said genes (see, for example, paragraph [0112]).  
Moreover, Kato et al teach that overexpressing the HSL1 protein provided “a plant with resistance to a 4-HPPD inhibitor similarly to the HIS1 gene” (paragraph [0245], emphasis supplied). See also paragraph [0014], where Kato et al teach as follows: “a rice gene (HSL1 gene) having the highest homology with the HIS1 gene was located on chromosome 6 of rice.  Furthermore, it was also revealed that when the HSL1 gene was introduced into rice, the transgenic rice also showed resistance to a 4-HPPD inhibitor.”
It is noted that in order to modify the HSL1 protein by introducing one or more substitutions that represent the difference between HIS1 and HSL1, including at the relative position 140, one would not have needed to be motivated by specific levels of increased tolerance (the claims encompass any increase, however small), nor would one have been required to be certain of success: “Obviousness does not require absolute predictability of success.  Indeed, for many inventions that seem quite obvious, there is no absolute predictability of success until the invention is reduced to practice. ... For obviousness under § 103, all that is required is a reasonable expectation of success” (In re O'Farrell, 853 F1894, 903-904 (Fed. Cir. 1988). 
In the instant case, given, on the one hand, the homology between HIS1 and HSL1, and their differences in activity towards HPPD inhibitors on the other, one would have had reasonable expectation of success in obtaining a mutant HSL1 comprising one or more substitutions, including a histidine at the relative position 140, wherein said mutant shows at least some increase in activity towards an HPPD inhibitor. 
It is noted that the instant specification does teach that specific amino acid substitutions at position 140 of HSL1 alone were sufficient to provide improved catalytic activity against HPPD inhibitors, and that additional substitutions, at F298 and L204, further enhanced that activity (see Fig. 6-9; Table 1; pg. 69).  This embodiment appears to be free from the prior art, because Kato et al do not expressly teach that these substitutions alone were sufficient to confer the desired activity to an HSL1 protein. 
	The Examiner suggests that amending the claims to reflect said embodiment, by limiting the claims to encompass the substitution at position 140 alone or in combination with substitutions at positions F298 and L204, as taught in the specification, could potentially overcome the rejection. 
Conclusion
14.	No claims are allowed. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662